DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant’s arguments and amendments filed on 11/01/2022 amending claims 1, 7 and 11. Claims 1-3, 5, 7, 8 and 10-13 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a cooling fan” in line 9. It is unclear if the line 9 cooling fan 1) refers to the line 5 cooling fan, or 2) is a second cooling fan.  For purposes of compact prosecution the claim is interpreted regarding the former.
Claim 11 recites “an engine shutdown sequence”.  The meaning the term shutdown sequence is not clear. For example there is no discussion in applicant specification regarding what sequence of events comprises an engine shutdown sequence.  For purposes of compact prosecution the claim is interpreted as reciting an engine shutdown.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5357742 (Miller) in view of Pub. No. US 20150267616 A1 (Verseux), US Patent 5012639 (Ream), British Patent Spec. GB 1467801 (Sharma) and US Patent 5249417 (Duesler).
Regarding claim 1, Miller discloses a method of cooling (see col. 3, ll. 20-25) a turbine engine (10; see fig. 1 below), said method comprising: a core engine cowl (see fig. 1 below); shutting down the turbine engine (engine 10 is shutdown after descent and ground taxi; see col. 5, ll. 10-15); a cooling fan (36; see “electric fan” at col. 4, l. 11-12) to supply cooling airflow via an airflow conduit (a branch of manifold 54; see “airflow conduit” in fig. 2 below) extending between the cooling fan (36; see fig. 2 below) and a system (cooling air supplied from fan 36 in manifold 54 is directed to cool components as required; see col. 3, ll. 20-25 and ll. 50-55, wherein the cooling fan (36; see fig. 2 below) is positioned within the core engine cowl (cooling fan 36 is positioned within the core compartment 40, see fig. 2 below, wherein the core compartment 40 is within the core engine cowl, see fig. 1 below).  Miller does not explicitly disclose charging a power supply disposed within the core engine cowl via an electric generator during operation of the turbine engine; monitoring a temperature within the core engine cowl of the turbine engine; and transmitting a start signal from a controller to the cooling fan to actuate the cooling fan by the power supply to supply the cooling airflow to a full authority digital engine control (FADEC) system; wherein the controller operates independent of the FADEC system, and wherein the cooling fan is actuated when the temperature within the core engine cowl is greater than a threshold.
Verseux (note: figure 1 of Verseux is not fully readable and later publication of Verseux (US Patent 10066551 B2) shows figure 1 more clearly) teaches a turbine engine (10; see fig. 3) and further teaches monitoring a temperature (with temperature sensor 96, see fig. 2a; temperature in a core compartment (54; see fig. 3) inside core cowl (48; see fig. 3) is monitored by controller (94; see fig. 2a) such that above a temperature threshold cooling fan 100 is turned on, see pars. 80, 85 and 86) within a core engine cowl 48 of the turbine engine (10; see fig. 3); transmitting a start signal from the controller (94; see fig. 2a) to a cooling fan (100; see fig. 3; controller 94 transmits signal to assembly of cooling fan 74; cooling fan 74 in fig. 2a refers to cooling fan 100 in fig. 3; see par. 97, top) to actuate the cooling fan (100; see fig. 3); wherein the controller (94; see fig. 2a; of cooling fan 100) operates independent of an engine control unit (ECU) (Verseux states at par. 79 “The control unit 94 may be … an electronic unit dedicated to control the fan 70”; because the controller 94 is an independent dedicated unit, all it controls is the fan, thus the fan is configured to operate independent of all other systems including the ECU); and wherein the cooling fan 100 is actuated when the temperature within the core engine cowl is greater than a threshold (see above discussion in this paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Miller with monitoring a temperature within the core engine cowl of the turbine engine; and transmitting a start signal from a controller to the cooling fan to actuate the cooling fan by the power supply to supply the cooling airflow to a full authority digital engine control (FADEC) system; wherein the controller operates independent of the FADEC system, and wherein the cooling fan is actuated when the temperature within the core engine cowl is greater than a threshold as taught by Verseux in order to facilitate optimal cooling of the core compartment including when the aircraft is taxiing and on the ground (see Verseux abstract and par. 92).
Ream teaches a battery portion (80; see fig. 1) of a power supply (74, 80; see fig. 1) disposed within a core cowl (see battery 80 in core compartment 20 within core cowl 34 in fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Miller in view of Verseux with a battery portion of a power supply disposed within the core cowl as taught by Ream in order to facilitate easy access to replace and inspect battery for maintenance and minimize length of electrical harness connecting battery and motor.
Sharma teaches (see fig. 3) a gas turbine engine (19, 20, 21, 10, 11) and further teaches (see p. 2. ll. 97-112) charging a power supply (battery 16 of power supply comprising battery 16 and motor discussed on p.2, l. 112) via an electric generator (18c) during operation of a turbine engine (during operation of gas turbine engine (19, 20, 21, 10, 11) generator 18c is driven via auxiliary turbine 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Miller in view of Verseux and Ream with charging a power supply via an electric motor generator during operation of the turbine engine as taught by Sharma in order to facilitate using the electrical energy in a battery to power the electric cooling fan of Miller in view Verseux and Ream (Sharma p. 2. l. 112).
Duesler teaches a gas turbine (col. 1, ll. 20-25) and further teaches a FADEC system (see col. 4, ll. 1-10) positioned within a core compartment (24; see fig. 1) of a core engine cowl (14; see fig. 1; the gas turbine engine is a single flow engine (i.e. no bypass fan; see col. 1, ll. 20-30) and thus the nacelle 14 is a core nacelle or cowl 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Miller in view Verseux, Ream and Sharma with a FADEC system as taught by Duesler in order to facilitate responding to pilot inputs and sensor inputs to automatically control gas turbine engine.  Because the FADEC of Miller in view Verseux, Ream, Sharma and Duesler is positioned within the core cowl, the FADEC will be supplied with cooling airflow from the fan 36 taught by Miller.  The airflow conduit in the core compartment 40 (see Miller fig. 2 above) extends between the cooling fan 36 (see Miller fig. 3 above) and the FADEC system taught by Duesler because manifold 54 (see Miller fig. 2 above) supplies air to cool components as required as discussed above and in Miller col. 3, ll. 20-25 and ll. 50-55.
Regarding claim 7, Miller discloses a method of cooling (see col. 3, ll. 20-25) a turbine engine (10; see fig. 1 above), said method comprising: a cooling fan (36; see “electric fan” at col. 4, l. 11-12) to supply cooling airflow via an airflow conduit (a branch of manifold 54; see “airflow conduit” in fig. 2 below) extending between the cooling fan (36; see fig. 2 above) and a system (cooling air supplied from fan 36 in manifold 54 is directed to cool components as required; see col. 3, ll. 20-25 and ll. 50-55; actuating the cooling fan (see col. 3, ll. 20-25 and ll. 50-55), wherein the cooling fan (36; see fig. 2 above) is positioned within a core compartment of a core engine cowl (cooling fan 36 is positioned within the core compartment 40, see fig. 2 above, wherein the core compartment 40 is within the core engine cowl, see fig. 1 above). Miller does not explicitly disclose charging a power supply disposed within the core engine cowl via an electric generator during operation of the turbine engine; determining a flight status of the turbine engine; and transmitting a start signal from a controller to the cooling fan to actuate the cooling fan by the power supply to supply the cooling airflow to a full authority digital engine control (FADEC) system; and actuating a cooling fan when the turbine engine is not in flight, wherein the controller operates independent of the FADEC system.
Verseux teaches a turbine engine (10; see fig. 3) and further teaches determining a flight status of the turbine engine (fan 100 controller 94 receives flight status information, see par. 87; also pilot flying aircraft powered by engine 10 determines flight phase such as cruise flight or taxi, see pars. 21 and 85); transmitting a start signal from the controller (94; see fig. 2a) to a cooling fan (100; see fig. 3; controller 94 transmits signal to assembly of cooling fan 74; cooling fan 74 in fig. 2a refers to cooling fan 100 in fig. 3; see par. 97, top) to actuate the cooling fan (100; see fig. 3); actuating the cooling fan 100 when the turbine engine is not in flight (during taxiing, see par. 85, bottom); wherein the controller 94 (of cooling fan 100) operates independent of an engine control unit (ECU) (Verseux states at par. 79 “The control unit 94 may be … an electronic unit dedicated to control the fan 70”; because  the controller 94 is an independent dedicated unit, all it controls is the fan, thus the fan is configured to operate independent of all other systems including the ECU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Miller with determining a flight status of the turbine engine; determining a flight status of the turbine engine; transmitting a start signal from a controller to the cooling fan to actuate the cooling fan by the power supply to supply the cooling airflow to a full authority digital engine control (FADEC) system; actuating a cooling fan when the turbine engine is not in flight, and wherein the controller operates independent of the FADEC system as taught by Verseux in order to facilitate optimal cooling of the core compartment including when the aircraft is taxiing and on the ground (see Verseux abstract and par. 92). 
Ream teaches a battery portion (80; see fig. 1) of a power supply (74, 80; see fig. 1) disposed within a core cowl (see battery 80 in core compartment 20 within core cowl 34 in fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Miller in view of Verseux with a battery portion of a power supply disposed within the core cowl as taught by Ream in order to facilitate easy access to replace and inspect battery for maintenance and minimize length of electrical harness connecting battery and motor.
Sharma teaches (see fig. 3) a gas turbine engine (19, 20, 21, 10, 11) and further teaches (see p. 2. ll. 97-112) charging a power supply (battery 16 of power supply comprising battery 16 and motor discussed on p.2, l. 112) via an electric generator (18c) during operation of a turbine engine (during operation of gas turbine engine (19, 20, 21, 10, 11) generator 18c is driven via auxiliary turbine 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Miller in view of Verseux and Ream with charging a power supply via an electric motor generator during operation of the turbine engine as taught by Sharma in order to facilitate using the electrical energy in a battery to power the electric cooling fan of Miller in view Verseux and Ream (Sharma p. 2. l. 112).
Duesler teaches a gas turbine (col. 1, ll. 20-25) and further teaches a FADEC system (see col. 4, ll. 1-10) positioned within a core compartment (24; see fig. 1) of a core engine cowl (14; see fig. 1; the gas turbine engine is a single flow engine (i.e. no bypass fan; see col. 1, ll. 20-30) and thus the nacelle 14 is a core nacelle or cowl 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Miller in view Verseux, Ream and Sharma with a FADEC system as taught by Duesler in order to facilitate responding to pilot inputs and sensor inputs to automatically control gas turbine engine.  Because the FADEC of Miller in view Verseux, Ream, Sharma and Duesler is positioned within the core cowl, the FADEC will be supplied with cooling airflow from the fan 36 taught by Miller.  The airflow conduit in the core compartment 40 (see Miller fig. 2 above) extends between the cooling fan 36 (see Miller fig. 3 above) and the FADEC system taught by Duesler because manifold 54 (see Miller fig. 2 above) supplies air to cool components as required as discussed above and in Miller col. 3, ll. 20-25 and ll. 50-55.
Regarding claim 2, Miller in view Verseux, Ream, Sharma and Duesler teach the current invention as claimed and discussed above.  Miller does not explicitly disclose actuating the cooling fan comprises operating the cooling fan until the temperature within the core engine cowl is less than the threshold.  
Verseux further teaches actuating the cooling fan comprises operating the cooling fan until the temperature within the core engine cowl is less than the threshold (fan turns off if temperature is below a temperature threshold in the scenario wherein the engine rotor is turning at a speed above a speed threshold that is different from the temperature threshold, see par. 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Miller in view Verseux, Ream, Sharma and Duesler with actuating the cooling fan comprises operating the cooling fan until the temperature within the core engine cowl is less than the threshold as taught by Verseux in order to facilitate reducing ram drag and lessening energy consumption of the fan (see Verseux par. 86). 
Regarding claims 5 and 10, Miller in view Verseux, Ream, Sharma and Duesler teach the current invention as claimed and discussed above.  Miller does not explicitly disclose actuating the cooling fan comprises operating the cooling fan for a preset time after receiving the start signal from the controller.
Verseux further teaches actuating the cooling fan comprises operating the cooling fan for a preset time after receiving the start signal from the controller (fan operates for preset time (i.e., the amount of time that the temperature is above a temperature threshold, or the amount of time that the engine speed is below a speed threshold, as discussed in pars. 85 and 91), after controller 94 sends signal to start rotation of fan propeller 74 as shown in fig. 2a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Miller in view Verseux, Ream, Sharma and Duesler with actuating the cooling fan comprises operating the cooling fan for a preset time after receiving the start signal from the controller as taught by Verseux in order to facilitate to efficient cooling by reducing energy consumption when cooled air from fan is not required (see Verseux pars. 86 and 92).
Regarding claim 8, Miller in view Verseux, Ream, Sharma and Duesler teach the current invention as claimed and discussed above.  Miller further discloses actuation of the cooling fan (36; see fig. 2 above) occurs before the turbine engine (10; see fig. 1 above) has been shut down (fan 36 can be actuated for example during takeoff wherein the core compartment 40 cooling requires large amounts of cooling airflow drawn through valve 52 from plenum 44; see figs. 1 and 2 above and col. 3, l. 65 to col. 4, l. 6; also see col. 4, ll. 44-45 discussing that fan 36 is designed to operate when the engine is running; finally the teachings of Verseux applied Miller in the claim 7 analysis above include actuation of the cooling fan before the engine has been shutdown, e.g., during taxi).
Regarding claim 11, Miller in view Verseux, Ream, Sharma and Duesler teach the current invention as claimed and discussed above. Miller does not explicitly disclose transmitting the start signal comprises transmitting the start signal before executing an engine shutdown sequence.  
Verseux further teaches transmitting a start signal comprises transmitting the start signal before executing an engine shutdown sequence (cooling fan 100 is actuated during flight at low speed and during taxi and thus the engines are operational and before an engine is shutdown sequence; see par. 85); and Ream teaches a shutdown sequence (for example at shutdown, see abstract, fuel is no longer injected into the combustor, see col. 7, ll. 30-40, and cooling of the core compartment gradually reduces temperatures of within the core compartment, see fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Miller in view Verseux, Ream, Sharma and Duesler with transmitting the start signal comprises transmitting the start signal before executing an engine shutdown sequence as taught by Verseux and Ream in order to facilitate providing cooling during taxi operations without an oversized ram inlet to the core cowling (see Verseux pars. 20 and 21). 
Regarding claim 12, Miller in view Verseux, Ream, Sharma and Duesler teach the current invention as claimed and discussed above.  Miller further discloses the cooling fan (36; see fig. 2 above) is positioned aft of a fan assembly (see fig. 1 above) (the cooling fan 36 is inside the core compartment 40, see fig. 2 above, and the core compartment 40 is aft the fan assembly, see fig. 1 above).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view Verseux, Ream, Sharma and Duesler as applied to claims 1 and 8 respectively above, and further in view of US Patent 3791682 (Mitchell).
Regarding claims 3 and 13, Miller in view Verseux, Ream, Sharma and Duesler teach the current invention as claimed and discussed above.  Miller does not explicitly disclose actuating the cooling fan comprises operating the cooling fan for a preset time after the turbine engine has been shut down.
Mitchell teaches (see fig. 1 below) a gas turbine engine 12 (see also col. 2, l. 1, and fig. 1 below) with a cooling fan 28 to exhaust heat from a core engine housing (compartment at “12” in fig. 1) and further teaches operating the cooling fan 28 for a preset time after the turbine engine 12 has been shut down (fan 28 is operated for approx. 5 minutes after engine 12 is shutdown; fan 28 draws heat through passage 34 to cool engine, see col. 2, ll. 60-67; fan 28 is driven from generator 14 shaft (see fig. 1 below) when gas turbine 12 is in operation, see col. 2, ll. 40-43, and driven by electric motor 36 after gas turbine 12 is shutdown, see col. 3, ll. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Miller in view Verseux, Ream, Sharma and Duesler with actuating the cooling fan comprises operating the cooling fan for a preset time after the turbine engine has been shut down as taught by Mitchell in order to facilitate providing cooling subsequent to engine shutdown (Mitchell col. 2, ll. 61-62).

Claims 1, 2, 5, 7, 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2018/0016933 A1 (Elbibary) in view of Ream, Sharma and Verseux.
Regarding claim 1, Elbibary discloses a method of cooling (see par. 1) a turbine engine (120; see fig. 2), said method comprising: a core engine cowl (259; see figs. 2 and 3); shutting down the turbine engine (see par. 1 and claim 10); monitoring a temperature within the core engine cowl of the turbine engine (via temperature sensor 334 within core cowl 259; see fig. 3); and transmitting a start signal from a controller (310; see fig. 3) to a cooling fan (304; see fig. 3) to actuate the cooling fan by a power supply (304; see fig. 3 and par. 39, top) to supply cooling airflow (see par. 40, middle) to a full authority digital engine control (FADEC) system (326; see fig. 3) via an airflow conduit (see branch 322 in fig. 3 supplying cooling airflow to FADEC 326) extending between (see extension of instant conduit branch 322 at a location between fan (304; see fig. 3) and FADEC 326 in fig. 3) the cooling fan (304; see fig. 3) and the FADEC system (326; see fig. 3), wherein the cooling fan (304; see fig. 3) is positioned within the core engine cowl (259; see figs. 2 and 3), and wherein the cooling fan (304; see fig. 3) is actuated when the temperature within the core engine cowl is greater than a threshold (see par. 42, bottom).  Elbibary does not explicitly disclose charging a power supply disposed within the core engine cowl via an electric generator during operation of the turbine engine, wherein the controller operates independent of the FADEC system.
Ream teaches a battery portion (80; see fig. 1) of a power supply (74, 80; see fig. 1) disposed within a core cowl (see battery 80 in core compartment 20 within core cowl 34 in fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Elbibary with a battery portion of a power supply disposed within the core cowl as taught by Ream in order to facilitate easy access to replace and inspect battery for maintenance and minimize length of electrical harness connecting battery and motor.
Sharma teaches (see fig. 3) a gas turbine engine (19, 20, 21, 10, 11) and further teaches (see p. 2. ll. 97-112) charging a power supply (battery 16 of power supply comprising battery 16 and motor discussed on p.2, l. 112) via an electric generator (18c) during operation of a turbine engine (during operation of gas turbine engine (19, 20, 21, 10, 11) generator 18c is driven via auxiliary turbine 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Elbibary in view of Ream with charging a power supply via an electric motor generator during operation of the turbine engine as taught by Sharma in order to facilitate using the electrical energy in a battery to power the electric cooling fan of Elbibary in view of Ream (Sharma p. 2. l. 112).
Verseux teaches a turbine engine (10; see fig. 3) and further teaches a controller (94; see fig. 2a; of cooling fan 100) operates independent of an engine control unit (ECU) (Verseux states at par. 79 “The control unit 94 may be … an electronic unit dedicated to control the fan 70”; because the controller 94 is an independent dedicated unit, all it controls is the fan, thus the fan is configured to operate independent of all other systems including the ECU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Elbibary in view of Ream and Sharma with the controller operates independent of the FADEC system as taught by Verseux in order to facilitate ease of replacement or maintenance of the controller independently of the FADEC controller.
Regarding claim 7, Elbibary discloses a method of cooling (see par. 1) a turbine engine (120; see fig. 2), said method comprising: a core engine cowl (259; see figs. 2 and 3); shutting down the turbine engine (claim 10 and par. 1); determining a flight status of the turbine engine (engine is in “post-flight ground idle”, see par. 26, middle, after a “flight”, see par. 27, middle); transmitting a start signal from a controller (310; see fig. 3) to a cooling fan (304; see fig. 3) to actuate the cooling fan by a power supply (304; see fig. 3 and par. 39, top) to supply cooling airflow (see par. 40, middle) to a full authority digital engine control (FADEC) system (326; see fig. 3) via an airflow conduit (see branch 322 in fig. 3 supplying cooling airflow to FADEC 326) extending between (see extension of instant conduit branch 322 at a location between fan (304; see fig. 3) and FADEC (326; see fig. 3) in fig. 3) the cooling fan (304; see fig. 3) and the FADEC system (326; see fig. 3); and actuating the cooling fan (304; see fig. 3) when the turbine engine is not in flight (see 508 and 512 in fig. 5), wherein the cooling fan (304; see fig. 3) is positioned within the core engine cowl (259; see figs. 2 and 3).  Elbibary does not explicitly disclose charging a power supply disposed within the core engine cowl via an electric generator during operation of the turbine engine, wherein the controller operates independent of the FADEC system.
Ream teaches a battery portion (80; see fig. 1) of a power supply (74, 80; see fig. 1) disposed within a core cowl (see battery 80 in core compartment 20 within core cowl 34 in fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Elbibary with a battery portion of a power supply disposed within the core cowl as taught by Ream in order to facilitate easy access to replace and inspect battery for maintenance and minimize length of electrical harness connecting battery and motor.
Sharma teaches (see fig. 3) a gas turbine engine (19, 20, 21, 10, 11) and further teaches (see p. 2. ll. 97-112) charging a power supply (battery 16 of power supply comprising battery 16 and motor discussed on p.2, l. 112) via an electric generator (18c) during operation of a turbine engine (during operation of gas turbine engine (19, 20, 21, 10, 11) generator 18c is driven via auxiliary turbine 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Elbibary in view of Ream with charging a power supply via an electric motor generator during operation of the turbine engine as taught by Sharma in order to facilitate using the electrical energy in a battery to power the electric cooling fan of Elbibary in view of Ream (Sharma p. 2. l. 112).
Verseux teaches a turbine engine (10; see fig. 3) and further teaches a controller (94; see fig. 2a; of cooling fan 100) operates independent of an engine control unit (ECU) (Verseux states at par. 79 “The control unit 94 may be … an electronic unit dedicated to control the fan 70”; because the controller 94 is an independent dedicated unit, all it controls is the fan, thus the fan is configured to operate independent of all other systems including the ECU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Elbibary in view of Ream and Sharma with the controller operates independent of the FADEC system as taught by Verseux in order to facilitate ease of replacement or maintenance of the controller independently of the FADEC controller.
Regarding claim 2, Elbibary in view of Ream, Sharma and Verseux teach the current invention as claimed and discussed above.  Elbibary further discloses actuating the cooling fan comprises operating the cooling fan until the temperature within the core engine cowl is less than the threshold (the fan only operates when the temperature is above the threshold; see 42, bottom).
Regarding claims 5 and 10, Elbibary in view of Ream, Sharma and Verseux teach the current invention as claimed and discussed above.  Elbibary further discloses actuating the cooling fan comprises operating the cooling fan for a preset time after receiving the start signal from the controller (fan operates for preset time (i.e., the amount of time that the temperature is above the threshold, as discussed in par. 42, bottom), after controller 310 sends signal to start rotation of fan 304, see fig. 3; see also “30 minutes” in par. 42, middle).
Regarding claim 8, Elbibary in view of Ream, Sharma and Verseux teach the current invention as claimed and discussed above.  Elbibary further discloses actuation of the cooling fan occurs before the turbine engine has been shut down (scenario wherein the aircraft has just landed and the engine speed is low however the fuel has not been shutoff and there is high ambient temperature and high engine temperature and thus high temperature within core cowl, see par. 42, top and middle).
Regarding claim 12, Elbibary in view of Ream, Sharma and Verseux teach the current invention as claimed and discussed above.  Elbibary further discloses the cooling fan (304; see fig. 3) is positioned aft of a fan assembly (204; see fig. 1) (the cooling fan 304 is inside the core compartment 263, see fig. 3, and the core compartment 263 is aft the fan assembly 204, see fig. 1).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elbibary in view of Ream, Sharma and Verseux, as applied to claims 1 and 8 respectively above, and further in view of Mitchell.
Regarding claims 3 and 13, Elbibary in view of Ream, Sharma and Verseux teach the current invention as claimed and discussed above.  Elbibary does not explicitly disclose actuating the cooling fan comprises operating the cooling fan for a preset time after the turbine engine has been shut down.
Mitchell teaches (see fig. 1 above) a gas turbine engine 12 (see also col. 2, l. 1, and fig. 1 above) with a cooling fan 28 to exhaust heat from a core engine housing (compartment at “12” in fig. 1) and further teaches operating the cooling fan 28 for a preset time after the turbine engine 12 has been shut down (fan 28 is operated for approx. 5 minutes after engine 12 is shutdown; fan 28 draws heat through passage 34 to cool engine, see col. 2, ll. 60-67; fan 28 is driven from generator 14 shaft (see fig. 1 above) when gas turbine 12 is in operation, see col. 2, ll. 40-43, and driven by electric motor 36 after gas turbine 12 is shutdown, see col. 3, ll. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Elbibary in view of Ream, Sharma and Verseux with actuating the cooling fan comprises operating the cooling fan for a preset time after the turbine engine has been shut down as taught by Mitchell in order to facilitate providing cooling subsequent to engine shutdown (Mitchell col. 2, ll. 61-62).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant states that Verseux and Duesler do not teach the new limitation “an airflow conduit extending between the cooling fan and the FADEC system”.  It is noted that Verseux and Duesler continue to be cited in the 103 section above regarding independent claims 1 and 7.  However Miller that discloses the claimed airflow conduit is now cited with Verseux and Duesler.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2005/0279103 teaches electronic engine control airflow conduit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741